                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   THERESA BROOKE,
                                  10                   Plaintiff,                           No. C 19-07631 WHA

                                  11            v.

                                  12   HHR GHSF LLC,
Northern District of California




                                                                                            ORDER OF DISMISSAL
 United States District Court




                                  13                   Defendant.

                                  14

                                  15         The case management conference regularly came on for hearing on January 23, 2020, at

                                  16   11:00 a.m. and the parties failed to appear. The Court reset the case management conference

                                  17   for February 20, at 11:00 a.m. and again the parties failed to appear.

                                  18         IT IS HEREBY ORDERED that this case is DISMISSED for lack of prosecution. The Clerk

                                  19   shall close the file.

                                  20

                                  21         IT IS SO ORDERED.

                                  22

                                  23   Dated: February 20, 2020.

                                  24
                                                                                              WILLIAM ALSUP
                                  25                                                          UNITED STATES DISTRICT JUDGE
                                  26
                                  27

                                  28
